           Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 1 of 20



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    RAFIQ SABIR,
         Plaintiff,

          v.                                                    No. 3:20-cv-0008 (VAB)

    WARDEN DONNA K. WILLIAMS,
    WARDEN, TRUST FUND
    ADMINISTRATOR JUAN RUIZ, &
    NATIONAL DIRECTOR OF FEDERAL
    BUREAU OF PRISONS KATHLEEN
    HAWK SAWYER,
         Defendants.


                                       INITIAL REVIEW ORDER

         Rafiq Sabir (“Plaintiff”), currently incarcerated in the Federal Bureau of Prisons (“BOP”)

and formerly housed at the Federal Correctional Institution Danbury (“FCI Danbury”) has sued

FCI Danbury Warden Donna Williams, Trust Fund Administrator Juan Ruiz (“Administrator

Ruiz”), and National Director of Federal Bureau of Prisons Kathleen Hawk Sawyer. Compl.,

ECF No. 1 (Jan. 2, 2020).

         Mr. Sabir has brought his Complaint under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 288 (1971) (Bivens); the Computer Fraud and Abuse Act

(“CFAA”), 18 U.S.C. §§ 1029–1030; the Federal Torts Claims Act (or “FTCA”), 28 U.S.C. §§

1346(b), 2671-2680 1; the Administrative Procedure Act (or “APA”), 5 U.S.C. §§ 701-706; and

the Declaratory Judgment Act (or “DJA”), 28 U.S.C. § 2201.




1
 The Court construes Mr. Sabir as bringing his claims of fraud, false advertising, and unjust enrichment under the
FTCA.


                                                         1
              Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 2 of 20



           The Court construes Mr. Sabir’s Complaint as asserting claims for damages under Bivens

based on violations of the First and the Fifth Amendments, as well as claims for equitable relief

under the APA based on violation of the Fifth Amendment’s implicit equal protection guarantee.

           Mr. Sabir alleges he has “class action status” as he is bringing claims asserting violations

occurring against Muslim inmates at FCI Danbury and other federal prisons. Compl. ¶ 54. As a

pro se litigant, however, Mr. Sabir may not bring a class action lawsuit because non-attorneys

may not represent anyone other than themselves. See American Psychiatric Ass'n v. Anthem

Health Plans, Inc., 821 F.3d 352, 358 (2d Cir. 2016) (litigant generally has no standing to claim

violation of rights of third parties); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998)

(pro se litigant has no right to represent third parties).

           For the following reasons, Mr. Sabir’s claim for injunctive relief under the APA will be

permitted to proceed. All other claims will be dismissed.

I.         FACTUAL AND PROCEDURAL BACKGROUND

           A.       Factual Allegations 2

           Mr. Sabir has been in the custody of the Federal Bureau of Prisons since 2005. Compl. ¶

8. In July 2014, he was allegedly transferred to FCI Danbury. Id. ¶ 9.

           In July 2019, the Bureau of Prisons allegedly transferred Mr. Sabir from FCI Danbury to

FCI Loretto, id. ¶ 13, a transfer allegedly in retaliation for litigation he filed against FCI

Danbury. Id. ¶ 11. At FCI Danbury, he allegedly violated Prison Rule 212 by participating or

organizing a group demonstration. Id.

           Mr. Sabir, a Sunni Muslim, allegedly purchases and uses prayer oil for religious

purposes. Id. ¶ 12. Mr. Sabir allegedly purchased prayer oil at each federal prison where he has



2
    All factual allegations are drawn from the complaint. Compl. ¶¶ 8–41.

                                                           2
          Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 3 of 20



been assigned since 2005. Id. ¶ 13. At FCI Loretto, however, he allegedly has been unable to

purchase prayer oil due to a restriction on his commissary purchases for disciplinary reasons. Id.

       Administrator Ruiz allegedly directly supervises the commissary operation at FCI

Danbury and is responsible for issuing commissary purchase order forms to inmates that enable

them to select items for purchase. Id. ¶ 15. These commissary forms allegedly are amended to

reflect changes in items available and prices. Id. ¶ 16.

       At FCI Danbury, under Prison Program Statement 4500.11, religious articles allegedly

had “no mark-up” added to the item’s cost. Id. ¶ 14. Prayer oil allegedly is a religious item on the

commissary order form and is listed in the prison inmate handbook under permissible inmate

property. Id. ¶¶ 17–18. It allegedly also is a religious item within the list of transferable inmate

property. Id. ¶ 19. Based on use of the term “prayer oil” in the “Program Statement” and in

official documents, Mr. Sabir allegedly ordered and paid for two bottles of prayer oil at $15 each

as part of a special Ramadan order in 2017 available only to Muslim inmates. Id. ¶ 20. After

purchasing the prayer oil, Mr. Sabir allegedly learned that the price of the prayer oil had been

marked up from its cost of $12 to a price of $15 per bottle. Id. ¶ 21.

       Mr. Sabir allegedly then filed an informal resolution form, BP-8, to request a refund of

the marked-up amount. Id. ¶ 22. Administrator Ruiz allegedly refused to refund the mark-up and

claimed that the prayer oil was not a religious item. Id.

       Mr. Sabir alleges the commissary form is a means of advertising under the direction and

control of Administrator Ruiz. Id. ¶ 24. The description of prayer oil as a religious item allegedly

is under the direction of the FCI Warden. Id. at ¶ 25. Both Administrator Ruiz and Warden

Williams allegedly knew or should have known that they were deceiving Mr. Sabir and other

Muslim inmates by describing prayer oil as a religious item and then marking up the price. Id. ¶



                                                  3
          Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 4 of 20



26. Mr. Sabir alleges this practice has been ongoing since 2014, when FCI Danbury became a

men’s correctional facility. Id. ¶ 27. Mr. Sabir alleges that these marking up of Muslim religious

items have been occurring at federal prisons throughout the United States. Id. ¶ 28.

       The prison commissary allegedly makes deductions from inmate accounts after scanning

an inmate’s fingerprint to identify the inmate making the purchase. Id. ¶ 31. The fingerprint scan

allegedly accesses government computers and inmate financial banking records. Id. ¶ 32.

Through the fingerprint scan, an inmate allegedly endorses the purchases and the commissary

may withdraw funds from that inmate’s account. Id. ¶ 31. Funds from outside of Connecticut

allegedly were added to Mr. Sabir’s account and the prayer oil sold by FCI Danbury was

acquired from outside of Connecticut. Id. ¶ 33. Revenue from the Trust Fund is supposed to

support inmate activities, but Mr. Sabir alleges that the money is diverted for staff purposes. Id. ¶

41.

       B.      Procedural History

       On January 2, 2020, Mr. Sabir filed his Complaint against Warden Williams,

Administrator Ruiz, and National Director Ruiz. Compl.

II.    STANDARD OF REVIEW

       Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see

also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district



                                                  4
          Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 5 of 20



court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’” (quoting 28 U.S.C. § 1915A)).

       Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead only “a short

and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P.

8(a)(2), to provide the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555,

570. A claim is facially plausible if “the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation

of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

       Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d



                                                  5
          Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 6 of 20



Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101–

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).

III.    DISCUSSION

        The Court construes Mr. Sabir’s complaint liberally to allege federal claims based on

violation of his constitutional rights under the First and Fifth Amendments of the United States

Constitution; FTCA claims alleging false advertising, fraud, and unjust enrichment; and CFAA

claims for violations of 18 U.S.C. §§ 1029 and 1030. Although he has not specified whether he

sues Defendants in their official or individual capacities, the Court construes his Complaint as

suing Defendants in their official and individual capacities because of his requests for injunctive

relief, declaratory relief, and monetary damages.

        A.      Bivens Claims

        Under Bivens, “the federal analog to suits brought against state officials under [Section

1983,]” Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009), claims for damages against federal officials

in their individual capacities for damages are permitted only where claimant’s constitutional

rights have been violated. See Dunn v. U.S. Federal Bureau of Prisons, No. 3:03-CV-1928

(JBA), 2006 WL 695805, at *4 (D. Conn. Mar. 20, 2006) (“[A] plaintiff may seek damages

against defendants acting in their individual capacities where their conduct is found to violate

constitutional rights.” (citing Ellis v. Blum, 643 F.2d 68, 84 (2d Cir. 1981)); see also M.E.S., Inc.

v. Snell, 712 F.3d 666, 671 (2d Cir. 2013) (Bivens claim limited to alleged constitutional

violations); Silva v. Williams, No. 3:18-CV-1770 (MPS), 2019 WL 859267, at *2 (D. Conn. Feb.

22, 2019) (“Bivens authorizes claims for damages against federal officials in their individual

capacities for damages only where the conduct is found to violate the claimant’s constitutional

rights.” (citations omitted)).



                                                  6
          Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 7 of 20



        A Bivens remedy thus far is possible only under three constitutional provisions: the

Fourth Amendment, the Fifth Amendment, and the Eighth Amendment. See Bivens, 403 U.S. at

389, 397 (recognizing a private right of action under the Fourth Amendment against FBI agents

for an unreasonable search and seizure claim when the defendant agents handcuffed a man in his

home without a warrant); Davis v. Passman, 442 U.S. 228 (1979), (recognizing a Bivens claims

under the Fifth Amendment’s Due Process Clause for gender discrimination when a

congressman fired his female secretary); Carlson v. Green, 446 U.S. 14 (1980) (recognizing a

Bivens claim under the Eighth Amendment’s prohibition against cruel and unusual punishment

when prison officials failed to treat an inmate’s asthma, resulting in the inmate’s death).

        Beyond these three specific claims, however, courts should not imply rights and remedies

under Bivens. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1859 (2017) (“If the case is different in a

meaningful way from previous Bivens cases decided by [the Supreme] Court, then the context is

new.”). Although not exhaustive, the Supreme Court in Ziglar offered the following “examples

that might prove instructive:”

                A case might differ in a meaningful way because of the rank of the
                officers involved; the constitutional right at issue; the generality or
                specificity of the official action; the extent of judicial guidance as to
                how an officer should respond to the problem or emergency to be
                confronted; the statutory or other legal mandate under which the
                officer was operating; the risk of disruptive intrusion by the
                Judiciary into the functioning of other branches; or the presence of
                potential special factors that previous Bivens cases did not consider.

Id. at 1859–1860.

        If a case implicates a new Bivens context, a court then considers whether “Congress has

created ‘any alternative, existing process for protecting the [injured party’s] interest’ that itself

may ‘amoun[t] to a convincing reason for the Judicial Branch to refrain from providing a new

and freestanding remedy in damages.’” Id. at 1858 (quoting Wilkie v. Robbins, 551 U.S. 537, 550

                                                   7
            Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 8 of 20



(2007)). Notwithstanding whether an alternative remedy exists, “a Bivens remedy will not be

available if there are ‘special factors counselling hesitation in the absence of affirmative action

by Congress.’” Id. at 1857 (quoting Carlson, 446 U.S. at 18). The “special factors” analysis

revolves around the question of whether “there are sound reasons to think Congress might doubt

the efficacy or necessity of a damages remedy.” Id. at 1858.

       Mr. Sabir’s First Amendment retaliation claim, Fifth Amendment due process claim, and

Fifth Amendment equal protection claim all seek to apply the Bivens remedy in a new context.

Thus, the Court must consider the alternative process for bringing the claims and any special

factors counseling hesitation.

       1.       First Amendment Retaliation

         In applying the Ziglar analysis to a claim of First Amendment retaliation, courts have

noted the existing alternative remedial structures, including the Bureau of Prison administrative

grievance process and the writ of habeas corpus. See Widi v. Hudson, No. 9:16-CV-1042

(FJS/DJS), 2019 WL 3491250, at *3–4 (N.D.N.Y. Aug. 1, 2019) (collecting cases); Wilson v.

Bolt, No. 9:18-CV-416 (DNH/TWD), 2019 WL 3561742, at *3 (N.D.N.Y. Aug. 6, 2019)

(dismissing First Amendment retaliation claim filed under Bivens), appeal dismissed, (2d Cir.

Nov. 18, 2019); see also Buenrostro v. Fajardo, 770 F. App'x 807, 808 (9th Cir. 2019) (“[A]n

alternative remedial structure exists, including [ ] the Bureau of Prisons administrative grievance

process.”).

       Mr. Sabir alleges having been transferred out of FCI Danbury in retaliation for his

exercise of his First Amendment rights. But the Supreme Court has never recognized, under

Bivens, a First Amendment right to be free from retaliation. See, e.g., Reichle v. Howards, 566

U.S. 658, 663 n.4 (2012) (“We have never held that Bivens extends to First Amendment



                                                  8
             Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 9 of 20



claims.”).

           And the consideration of special factors counsel against extending Bivens to an inmate’s

retaliation claim. As Ziglar explained, Congress’s failure to include a prisoner damages remedy

for prisoner abuse in the Prison Litigation Reform Act (“PLRA”) counsels against extending a

Bivens damages remedy to inmates seeking to extend Bivens in a new context. 3 Ziglar, 137 S.

Ct. at 1865; see also Widi, 2019 WL 3491250 at *3–4 (noting courts “that have addressed the

effect of Ziglar on extending Bivens to encompass [First Amendment] claims” have declined to

do so (citing Buenrostro, 770 F. App'x at 808)). Additionally, “the judicial restraint exercised in

cases implicating the administration of prisons” weighs against extending Bivens in this context.

Thomas v. Paul, No. 16-CV-12 (SM), 2019 WL 4451349, at *5 (D.N.H. Sept. 17, 2019); see also

Bistrian v. Levi, 912 F.3d 79, 96 (3d Cir. 2018) (noting inmate’s retaliation claim involves the

heavily regulated context of prison, and judicial restraint exercised in cases of prison

administration counsels against extending Bivens remedy).

           As a result, the Ziglar analysis does not suggest affording a Bivens remedy for a federal

inmate’s First Amendment retaliation claim, in light of the available alternative remedies and

special factors counseling against extension of the Bivens remedy. See Ziglar, 137 S. Ct. at 1857.

           Accordingly, as Bivens is not available to remedy First Amendment retaliation claims,


3
    In Ziglar, the Supreme Court provided:

           Some 15 years after Carlson was decided, Congress passed the Prison Litigation Reform Act of
           1995, which made comprehensive changes to the way prisoner abuse cases must be brought to
           federal court. See 42 U.S.C. § 1997e. So it seems clear that Congress had specific occasion to
           consider the matter of prisoner abuse and to consider the proper way to remedy those wrongs.
           This Court has said in dicta that the Act’s exhaustion provisions would apply
           to Bivens suits. (citation omitted). But the Act itself does not provide for a standalone damages
           remedy against federal jailers. It could be argued that this suggests Congress chose not to extend
           the Carlson damages remedy to cases involving other types of prisoner mistreatment.

137 S. Ct. at 1865.


                                                          9
         Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 10 of 20



Mr. Sabir’s retaliation claim will be dismissed under 28 U.S.C. § 1915A(b)(1).

       2.      Fifth Amendment Due Process

       Generally, claims regarding excessive commissary prices do not arise under the

Constitution. Higgins v. Aramark, No. 19-CV-3611 (CM), 2019 WL 2173992, at *1 (S.D.N.Y.

May 20, 2019); see also Davis v. Shaw, No. 08-CV-0364 (NRB), 2009 WL 1490609, at *1

(S.D.N.Y. May 20, 2009) (noting any complaints regarding prison commissary prices and

selection do not make out a constitutional violation because inmates do not have constitutional

right to use prison commissary).

       Mr. Sabir alleges a Fifth Amendment violation based on the deprivation of his funds due

to the marked-up costs included in the price of the prayer oil.

       Upon applying the Ziglar factors, however, a Bivens remedy should not be extended to

this claim. Mr. Sabir has alternative remedies through the Bureau of Prison’s administrative

remedies or a lawsuit for injunctive relief under the APA in federal court. See Davis v.

O’Donnell, No. 15-CV-3077 (LAP), 2019 WL 6790829, at *3 (S.D.N.Y. Dec. 12, 2019) (no

damages under Bivens could be awarded for violations of plaintiff’s Fifth Amendment rights

(citing Davis v. Holder, No. 12-CV-02122 (REB/KMT), 2014 WL 1713429, at *9 (D. Colo. Apr.

23, 2014)); see also Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 74 (2001) (discussing

alternative remedies available to inmates). In short, the same factors precluding the expansion of

Bivens to Mr. Sabir’s First Amendment claim also limit its expansion to Mr. Sabir’s Fifth

Amendment due process claim.

       Accordingly, in light of the alternative remedies available and the special factors

counseling against extending the Bivens remedy in this context, Mr. Sabir’s due process claim




                                                10
           Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 11 of 20



based on deprivation of funds spent on the marked-up costs added to the price of prayer oil must

be dismissed under 28 U.S.C. § 1915A(b)(1).

         3.       The Fifth Amendment Equal Protection

         Although the Fifth Amendment lacks an equal protection clause, the Fifth Amendment

Due Process Clause provides an implicit guarantee of equal protection. 4 Sessions v. Morales-

Santana, 137 S. Ct. 1678, 1686 n.1 (2017) (Fifth Amendment equal protection is “precisely the

same” as equal protection under the Fourteenth Amendment (citing Weinberger v. Wiesenfeld,

420 U.S. 636, 638, n.2 (1975)).

         Mr. Sabir maintains that his Fifth Amendment equal protection rights were violated

because he and other Muslim inmates were treated differently than other religious groups by

classifying Muslim religious items as non-religious items at the commissary. While Mr. Sabir’s

equal protection claim concerning prison commissary classifications is contextually distinct from

a gender discrimination employment claim, see Davis, 442 U.S. at 230, 2355, Mr. Sabir has

alternative remedies available through the Bureau of Prison’s administrative remedies process or

a different lawsuit seeking injunctive relief, Ojo v. United States, 364 F. Supp. 3d 163, 175

(E.D.N.Y. 2019) (discussing alternative remedies available for equal protection claim and

finding no implied Bivens remedy). Furthermore, the same special factors discussed with respect

to Mr. Sabir’s First and Fifth Amendment claims also counsel against expanding the Bivens

remedy to his equal protection claims arising under the Fifth Amendment. See id. at 175–76

(finding no Bivens remedy for Fifth Amendment equal protection claim in light of alternative


4
 “In order to plead a Fifth Amendment claim for discrimination, a plaintiff must allege facts showing one of three
things: (1) that a law or policy is discriminatory on its face; (2) that a facially neutral law or policy has been applied
in an intentionally discriminatory manner; or (3) that a facially neutral statute or policy has an adverse effect and
that it was motivated by discriminatory animus.” Aguilar v. Immigration & Customs Enf't Div. of the U.S. Dep't of
Homeland Sec., 811 F. Supp. 2d 803, 819 (S.D.N.Y. 2011) (internal quotation marks and citations omitted).


                                                            11
         Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 12 of 20



remedies and special factors); Railey v. Ebbert, 407 F. Supp. 3d 510, 523 (M.D. Pa. 2019)

(dismissing equal protection and due process claims based on alternative remedies and special

factors) (collecting cases).

       Accordingly, this claim also will be dismissed under 28 U.S.C. § 1915A(b)(1).

       B.      Federal Tort Claims Act

       The Federal Tort Claims Act (“FTCA”) waives the federal government’s sovereign

immunity to tort suits for money damages for:

               [P]ersonal injury or death caused by the negligent or wrongful act
               or omission of any employee of the Government while acting within
               the scope of his office or employment, under circumstances where
               the United States, if a private person, would be liable to the claimant
               in accordance with the law of the place where the act or omission
               occurred.

28 U.S.C. § 1346(b)(1). Claims based on the negligent or wrongful acts or omissions of federal

employees must be brought under the FTCA. See 28 U.S.C. § 2679(b)(1) (claim against the

United States under the FTCA is exclusive remedy for tort claims against federal employee); see

also Castro v. United States, 34 F.3d 106, 110 (2d Cir. 1994) (“[A] claimant’s exclusive remedy

for non-constitutional torts by a government employee acting within the scope of his

employment is a suit against the government under the FTCA.” (citations omitted)).

       28 U.S.C. § 2680(h) provides an exception for intentional torts and “preserves the

government’s sovereign immunity for ‘assault, battery, false imprisonment, false arrest,

malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference

with contract rights.’” Gonzalez v. United States, No. 16-CV-1494 (KAM), 2018 WL 1597384,

at *7 (E.D.N.Y. Mar. 31, 2018) (quoting 28 U.S.C. § 2680(h)). To determine whether the

exception provided by § 2680(h) applies, a court looks “not to the theory upon which the

plaintiff elects to proceed, but rather to the substance of the claim.” Dorking Genetics v. United

                                                 12
         Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 13 of 20



States, 76 F.3d 1261, 1265 (2d Cir. 1996) (quotation and citation omitted). This exception

“applies to claims arising out of negligent, as well as intentional, misrepresentation.” Block v.

Neal, 460 U.S. 289, 295 (1983). The intentional tort exception to the FTCA

excludes fraud claims from the scope of FTCA coverage. See 28 U.S.C. § 2680(h); Done v.

Wells Fargo, N.A., No. 12–CV–04296, 2013 WL 3785627, at *5 (E.D.N.Y. July 18, 2013)

(noting that Congress has expressly carved out fraud claims from the FTCA's coverage); see

also Covington v. U.S. By & Through Dep't of Air Force, 303 F. Supp. 1145, 1149 (N.D. Miss.

1969) (“All claims of fraud of any type are excluded from the operation of the Federal Tort

Claims Act, and this would include both fraud in factum as well as in inducement, both actual

and constructive fraud, intrinsic and extrinsic fraud, and other species of deceit or false

representation.”).

       The Court construes Mr. Sabir’s Complaint as asserting claims of fraud, false advertising,

and unjust enrichment. Because Mr. Sabir’s claims of false advertising and unjust enrichment

arise out of Defendants’ alleged fraud regarding the prayer oil mark-up, these claims are also

barred by § 2680(h). See Mohamed v. F.B.I., No. 14 CV 7615 (CM), 2015 WL 6437369, at *5

(S.D.N.Y. Oct. 21, 2015) (dismissing claim seeking constructive trust to prevent unjust

enrichment, and claims of misappropriation, embezzlement, and conversion because they arose

from plaintiff’s misrepresentation claim); In re Grabis, No. 13-10669 (JLG), 2018 WL 1508754,

at *6–9, n.22 (Bankr. S.D.N.Y. Mar. 26, 2018) (dismissing unjust enrichment claim as barred by

sovereign immunity).




                                                 13
          Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 14 of 20



        Accordingly, Mr. Sabir’s FTCA claims alleging theories of fraud, false advertising, 5 and

unjust enrichment are barred by the doctrine of sovereign immunity, and must be dismissed

under 28 U.S.C. § 1915A(b)(1).

        C.      Administrative Procedure Act and Declaratory Judgment Act Claims

        Mr. Sabir requests an injunction ordering Warden Williams, Administrator Ruiz, and

National Director Sawyer to stop marking up the price of religious prayer oil for Muslim

inmates, and to treat Muslim religious items with the same respect as religious items of other

faith groups in the bureau of prisons. Compl. ¶ 64. He also seeks a declaratory judgment finding

that Defendants’ acts and omissions violated his rights under the United States Constitution and

federal laws. Id. at ¶ 64.

        The Court reviews Mr. Sabir’s claims for injunctive and declaratory relief to determine

whether they are cognizable under the Administrative Procedure Act, 5 U.S.C. § 701 et seq., and

the Declaratory Judgment Act, 28 U.S.C. § 2201.

        1.      Administrative Procedures Act

        The APA waives sovereign immunity for claims asserting wrongful agency action and

seeking relief other than money damages. Sabir v. Williams, No. 3:17-CV-749 (VAB), 2017 WL

6514694, at *2 (D. Conn. Dec. 19, 2017); see also Polanco v. U.S. Drug Enforcement Admin.,

158 F.3d 647, 650-52 (2d Cir. 1998) (explaining that district court should have construed

complaint seeking only injunctive relief as filed under the APA, not as a Bivens action). Section


5
  To the extent Mr. Sabir seeks to bring his false advertising claim under §43(a) of the Lanham Act, his
claim fails because such a suit may be brought only by a commercial plaintiff who can prove that its
interests have been harmed by a competitor's false advertising. See Harold H. Huggins Realty, Inc. v.
FNC, Inc., 634 F.3d 787, 798 (5th Cir. 2011) (“[C]onsumers do not have standing under the Lanham Act
[because] the injuries consumers suffer as a result of anti-competitive behavior – being forced to pay a
higher price for a good, or being duped into purchasing a lower-quality service – are not the kinds of
injuries that the Lanham Act was intended to redress.”); Sandoz Pharm. Corp. v. Richardson–Vicks,
Inc., 902 F.2d 222 (3d Cir. 1990); PPX Enter, Inc. v. Audiofidelity, Inc., 746 F.2d 120, 125 (2d Cir. 1984).
                                                    14
         Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 15 of 20



706 of the APA permits a court to reverse an agency action that is arbitrary, capricious, or an

abuse of discretion. 5 U.S.C. § 706(2)(A).

       Under the APA, a court may only review an agency action “for which there is no other

adequate remedy in a court.” 5 U.S.C. § 704. A court “may not even entertain the claim against

the agency . . . if the plaintiff[ ] ha[s] an adequate alternative legal remedy against someone

else.” N.Y.C. Emps.’ Ret. Sys. v. S.E.C., 45 F.3d 7, 14 (2d Cir. 1995). Challenges to prison

policies have been permitted to proceed under the APA. See, e.g., Sabir, 2017 WL 6514694 at *2

(claim against federal officials for non-monetary relief seeking to rescind Program Statement and

permit congregate prayer cognizable under APA); Berkun v. Terrell, No. 12-CV-706(JG), 2012

WL 3233897, at *3 (E.D.N.Y. Aug. 6, 2012) (plaintiff’s complaint asserted claims that warden

exercised discretion in manner that violated First Amendment by denying request to receive

jigsaw puzzle and that regulations governing possession of personal property were arbitrary and

capricious, cognizable under the APA). Where a plaintiff fails to include such a challenge in his

or her complaint, however, the case was not cognizable under the APA. See Lucas v. Fed.

Bureau of Prisons, No. 17 CV 1184(VB), 2018 WL 3038496, at *2 (S.D.N.Y. June 18, 2018)

(dismissing claim based on arbitrary and capricious revocation of plaintiff’s email access under

the APA that could be remedied through a petition for writ of habeas corpus challenging prison

conditions under 28 U.S.C. § 2241).

       Mr. Sabir requests an injunction ordering Warden Williams, Administrator Ruiz, and

National Director Sawyer “to stop marking up the price of religious prayer oil for Muslim

inmates, and to treat Muslim religious items with the same respect as religious items of other

faith groups in [the] Federal Bureau of Prisons.” Compl. ¶ 64. Here, he seeks relief allegedly




                                                 15
         Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 16 of 20



based on the prison policy of treating a Muslim religious item, prayer oil, like a non-religious

commissary item that may be marked-up above cost.

        Because his claims for injunctive relief with regard to the unequal treatment of the

Muslim religious prayer oil does not challenge a prison condition but rather a prison policy, the

Court will permit Mr. Sabir’s claims for injunctive relief based a violation of equal protection

under the Fifth Amendment to proceed against Defendants in their official capacities.

        2.      Declaratory Judgment Act

        The Declaratory Judgment Act does not provide an independent cause of action or confer

subject matter jurisdiction on the Court, but it does “provide[ ] a form of relief for a substantive

violation of law.” Sabir, 2017 WL 6514694, at *2 (quoting Schick v. Apker, 07-CV-5775

(SHS/DF), 2009 WL 2016933, at *6 (S.D.N.Y. Mar. 5, 2009)). Instead, this statute “authorizes a

federal district court, in a case of ‘actual controversy,’ to ‘declare the rights and other legal

relations of any interested party seeking such declaration, whether or not further relief is or could

be sought.’” Gowanus Indus. Park, Inc. v. Hess Corp., 10-CV-5522 (JG), 2012 WL 273657, *17

(E.D.N.Y. Jan. 31, 2012) (quoting 28 U.S.C. § 2201).

        Accordingly, because declaratory relief is intended to operate prospectively, see Shtrauch

v. Dowd, 651 F. App’x 72, 74 (2d Cir. 2016) (plaintiff was “not entitled to injunctive relief

because he ‘allege[d] neither the violation of a declaratory decree, nor the unavailability of

declaratory relief.’” (quoting Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999)), Mr. Sabir’s

request for a judgment declaring that Defendants violated his federal and constitutional rights in

the past must be dismissed under 28 U.S.C. § 1915A(b)(1).




                                                  16
         Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 17 of 20



       D.      Computer Fraud and Abuse Act (“CFAA”)

       “The CFAA penalizes, inter alia, unauthorized access to protected computers with intent

to defraud or cause damage.” Poller v. BioScrip, Inc., 974 F. Supp. 2d 204, 241 (S.D.N.Y. 2013)

(quoting Nexans Wires S.A. v. Sark_USA, Inc., 166 F. App’x 559, 561–62 (2d Cir. 2006).

       As an initial matter, Mr. Sabir cannot bring a claim in this civil action based 18 U.S.C. §

1029(a)(2), which does not provide for a private right of action to a civil litigant. Dunahoo v.

Hewlett-Packard Co., No. 11-CV-05588 (BSJ/HBP), 2012 WL 178332, at *5 (S.D.N.Y. Jan. 20,

2012) (no private right of action exists under 18 U.S.C. § 1029). By contrast, 18 U.S.C. § 1030,

provides a private cause of action against a person who “‘intentionally accesses a computer

without authorization or exceeds authorized access, and thereby obtains . . . information from

any protected computer.’” Jet One Group, Inc. v. Halcyon Jet Holdings, Inc., 2009 WL 2524864,

at *5 (E.D.N.Y. Aug. 14, 2009) (quoting 18 U.S.C. § 1030(a)(2)).

       Specifically, subsection (g) of the CFAA, the civil remedial provision at issue, provides:

               Any person who suffers damage or loss by reason of a violation of
               this section may maintain a civil action against the violator to obtain
               compensatory damages and injunctive relief or other equitable
               relief. A civil action for a violation of this section may be brought
               only if the conduct involves 1 of the factors set forth in subclauses
               (I), (II), (III), (IV) or (V) of subsection (c)(4)(A)(i).

Subclauses (I), (II), (III), (IV) or (V), of § 1030(c)(4)(A)(i) concern:

               (I) loss to 1 or more persons during any 1-year period (and, for
               purposes of an investigation, prosecution, or other proceeding
               brought by the United States only, loss resulting from a related
               course of conduct affecting 1 or more other protected computers)
               aggregating at least $5,000 in value;
               (II) the modification or impairment, or potential modification or
               impairment, of the medical examination, diagnosis, treatment, or
               care of 1 or more individuals;
               (III) physical injury to any person;
               (IV) a threat to public health or safety; [and]



                                                  17
          Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 18 of 20



                  (V) damage affecting a computer used by or for an entity of the
                  United States Government in furtherance of the administration of
                  justice, national defense, or national security[.]

18 U.S.C. § 1030(c)(4)(A)(i)(I)-(V).

         Mr. Sabir alleges that Administrator Ruiz committed fraud in connection with access of

devices in violation of 18 U.S.C. § 1029(a)(2), and in connection with accessing a computer

without authorization or exceeding authorized access in violation of the CFAA, §§

1030(a)(2)(A)-(C), 1030(a)(4), 1030(a)(6)(a). 6 Compl. ¶ 59. Subsection (c)(4)(A)(i)(I) is the only

relevant subsection, and therefore, Mr. Sabir’s Complaint must allege “loss aggregating at least

$5,000 in value” to state a plausible CFAA claim. 18 U.S.C. § 1030(c)(4)(A)(i)(I). Mr. Sabir has

not alleged facts giving rise to an inference of a $5,000 loss. Moreover, Mr. Sabir’s allegations

are vague and conclusory and fail “to raise a right to relief above the speculative level . . . .”

Twombly, 550 U.S. at 555; see also Compl. ¶ 36 (Administrator Ruiz “knowingly with intent to

defraud used fingerprint scanner access to government computers containing Plaintiff’s personal

data and financial records and that of other Muslim inmates that purchased pray [sic] oil; then he

illegally seized their funds.”).

         On this basis alone, Mr. Sabir’s claim under the CFAA is not plausible and will be

dismissed.




6
  He also alleges the conspiracy to commit fraud and attempt to conspire to commit fraud as violations of these
statutes. His conspiracy and fraud claims fail for the same reason—he lacks factual allegations that state with
particularity who committed the conspiracy or anything about the alleged conspiracy, and fails to allege a loss of at
least $5,000. See Ipreo Holdings, LLC v. Thomson Reuters Corp., No. 09 Cv. 8099 (BSJ), 2011 WL 855872, at *7
(S.D.N.Y. Mar. 8, 201) (“The complaint must [ ] allege with some particularity the ‘damage’ and ‘loss’ (as defined
in the CFAA) claimed to be involved, with, moreover, facts showing that the $5,000 threshold of Section 1030(a)(4)
is satisfied.” (citations omitted)).

                                                         18
         Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 19 of 20



                                              ORDERS

       The Court enters the following orders:

        (1) The case shall proceed on the APA claim for injunctive relief based on a violation of

equal protection under the Fifth Amendment against FCI Danbury Warden Donna Williams,

Administrator Juan Ruiz, and National Director of Federal Bureau of Prisons Kathleen Hawk

Sawyer in their official capacities for injunctive relief. All other claims in this case are

DISMISSED.

       If Mr. Sabir believes he can allege facts to cure the deficiencies identified in this ruling,

he may file a motion to amend and attach an amended complaint by July 31, 2020.

       (2) The clerk shall prepare a summons form and send an official capacity service

packet, including the Complaint [ECF No. 1] and this Initial Review Order, to the United States

Attorney for the District of Connecticut, at any one of the three offices; send two copies of the

summons, Complaint and its exhibits by registered or certified mail to the Attorney General of

the United States at 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530; and send one

copy of the summons, Complaint, and supplemental exhibit by registered or certified mail to the

Bureau of Prisons at 320 First Street, N.W., Washington, D.C. 20534.

       (3) The clerk shall send Mr. Sabir a copy of this Order.

       (4) Defendants shall file their response to the Complaint, either an answer or motion to

dismiss, by August 28, 2020. If the defendants choose to file an Answer, they shall admit or

deny the allegations and respond to the cognizable claims recited above. Defendants may also

include any and all additional defenses permitted by the Federal Rules.

       (5) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be completed

by January 1, 2021. Discovery requests need not be filed with the Court.



                                                  19
         Case 3:20-cv-00008-VAB Document 4 Filed 06/26/20 Page 20 of 20



        (6) All motions for summary judgment shall be filed by January 22, 2021.

       (7) According to Local Civil Rule 7(a), a nonmoving party must respond to a dispositive

motion within twenty-one (21) days of the date the motion was filed. If no response is filed, or

the response is not timely, the dispositive motion can be granted absent objection.

       (8) If Mr. Sabir changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in the

dismissal of the case. Mr. Sabir must give notice of a new address even if he is incarcerated. He

should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not enough to just put

the new address on a letter without indicating that it is a new address. If Mr. Sabir has more than

one pending case, he should indicate all of the case numbers in the notification of change of

address. He should also notify the defendants or defense counsel of his new address.

       SO ORDERED at Bridgeport, Connecticut, this 26th day of June, 2020.

                                                     /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE




                                                20
